Citation Nr: 1113417	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to January 1971.  The Veteran passed away in February 2004 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, denying the claim currently on appeal.  

The appellant was scheduled for a hearing before a Veterans Law Judge in October 2007.  The appellant failed to report to her scheduled hearing and it was rescheduled for April 2010 following a November 2009 Board Remand.  However, the appellant again failed to report to her scheduled hearing.  The Board has received no statement of good cause as to the appellant's failure to report and there has been no request for another hearing to be scheduled.  As such, the appellant's hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this claim.  

The appellant's claim was denied by the RO in July 2004.  According to the July 2004 rating decision, the Veteran's service medical records from 1967 to 1971 were part of the evidence considered in denying this claim.  However, a review of the claims file demonstrates that the Veteran's service treatment records are not currently associated with the claims file.  The Board has exhausted all means in attempting to find these records, including contacting the RO.  Therefore, a remand is necessary so that the RO/AMC can contact the National Personnel Records Center (NPRC) and any other agency that may be of assistance and request a copy of the Veteran's entire service medical record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center, the Personnel Information Exchange System, or any other appropriate service department office to obtain copies of the Veteran's complete service medical records.  All documents that are obtained should be incorporated into the claims file.  Document all attempts to obtain the Veteran's service records in the claim folder and continue attempts to obtain them until it is reasonably certain that further attempts would be futile or it is reasonably certain that the records do not exist.  Issue a formal finding as to the unavailability of any service medical records that cannot be obtained.  Notify the appellant as to the unavailability of any service medical records and request that she submit any additional records or other information in her possession in support of this claim.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the appellant and her representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


